DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 13-20) in the reply filed on 9 November 2021 is acknowledged.
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 November 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1500 (Fig. 14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the terms Siemens TM and ViewFlex TM in [0003] and Philips xMatrix TM, Clearvue TM, and Lumify TM in [0071], which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 20 is objected to because of the following informalities: the limitation “EEPROM,” which is interpreted as an acronym for “electrically erasable programmable read-only memory” is not defined within the claim. Use of an acronym within a claim limitation typically requires a definition of the acronym following its first appearance in the claims, similar to how PCBA is defined in Claim 13. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claim 13, the limitation “in communication with a console” renders the claim indefinite. The way the claim is currently worded, it is unclear if “a console” is incorporated and therefore required by the prior art to a part of the system. For purposes of applying prior art, it is interpreted that “a console” is part of the ultrasound imaging system.
The term “approximately” in Claims 17 and 18 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification merely provides a listing of appropriate ranges for the width and length of the proximal connector in [0091] and the width and length of the first substrate in [0096], but does not provide a standard for the term “approximately.” For purposes of applying prior art, “approximately” is interpreted by the examiner as a dimension in which the value is within ±40% of the claimed value.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates et al. (US 20040111029).
Regarding Claim 13, Bates teaches an ultrasound imaging system, [0023] (“medical ultrasound system 10”), comprising:
a) an ultrasound imaging device, ([0047] “probe 102”), in communication with a console, as shown in Fig. 1, re-produced and annotated by examiner below, comprising:
	i) a flexible elongate member, [0047] (“The cable 106, for example, may be formed from a flexible planar circuit.”, where the cable is interpreted as elongated because the cable is depicted in Fig. 2E as long in relation to width), comprising a proximal portion and a distal portion, (as shown in Fig. 2E, re-produced and annotated by examiner below);
	ii) an ultrasound transducer at the distal portion, [0048] (“A sensor assembly 117 is mounted inside the sensor housing 104. The sensor assembly 117 has a generally rectangular cross-section, and has at its bottom surface a sensor array 119 (i.e., transducer array) for ultrasound imaging.”) and shown in Fig. 2E, [annotated version] re-produced below;
	iii) a plurality of conductive wires extending along the flexible elongate member, [0024] (“The cable 16 should be a multi-wire cable that can carry multiple signals at the same time.”); and
	iv) a connector at the proximal portion, [0047] (“The probe 102 is coupled via a cable 106 to a printed circuit board (PCB) assembly 108”) and shown in Fig. 2E, [annotated version] re-produced below, where the assembly of 108 is interpreted as the connector, wherein the connector comprises:
	(1) a printed circuit board assembly (PCBA) configured to transmit imaging data obtained by the ultrasound transducer, [0047] (“printed circuit board (PCB) assembly 108”), where it is inherent that the PCBA configured to transmit imaging data obtained by the ultrasound transducer because the probe 102 is coupled via the cable 106 to the PCBA 108, and it is the data being used in the console.

    PNG
    media_image1.png
    465
    549
    media_image1.png
    Greyscale

Fig. 1 of Bates

    PNG
    media_image2.png
    468
    605
    media_image2.png
    Greyscale

Fig. 2E of Bates
Regarding Claim 14, Bates teaches all limitations of Claim 13, as discussed above. Furthermore, Bates teaches wherein the plurality of conductive wires extends from the ultrasound transducer to the connector and provides an electrical connection between the ultrasound transducer and the connector, [0005] (“A multi-wire cable is electrically coupled to a probe at a first end and coupled to the connector housing at a second end.”).
Regarding Claim 19, Bates teaches all limitations of Claim 13, as discussed above. Furthermore, Bates teaches wherein each conductive wires serves as a data channel to transmit data from the ultrasound transducer to the connector, [0024] (“The probe 18 is coupled to the platform 12 via a cable 16 and a connector assembly 14. The cable 16 should be a multi-wire cable that can carry multiple signals at the same time.”), and [0078] (“The cable 508 should be a multi-wire cable that can conduct various different signals between the ultrasound platform 12 and the probe 18.”), where cables 16 and 508 are interpreted as the same cable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 20040111029) in view of Tegg (US 9717141).
Regarding Claim 15, Bates teaches all limitations of Claim 13, as discussed above. However, Bates does not explicitly teach wherein the connector comprises a first substrate at which the plurality of conductive wires terminates and a second substrate in communication with the first substrate, wherein the PCBA is disposed on the second substrate.
In an analogous flexible printed circuit field of endeavor, Tegg teaches an ultrasound imaging system, Column 3 Lines 16-18 (“a catheter 10 may comprise an ultrasound transducer assembly 12”), wherein the connector, Column 6 Line 14 (“the flexible printed circuit 128 on a wire harness 62”), comprises a first substrate, Column 8 Line 34 (“The flexible substrate 134 may have a first portion 148”), at which the plurality of conductive wires terminates, Column 8 Lines 37-38 (“The first portion 148 may be located closest to the plurality of wires 74.”) and shown in Fig. 7, re-produced below, and a second substrate, Column 8 Lines 34-35 (“The flexible substrate 134 may have […] a second portion 150”), in communication with the first substrate, Column 8 Lines 47-49 (“The proximal end 158 of the second portion 150 may be integrally connected to the distal end 152 of the first portion 148”), wherein the PCBA is disposed on the second substrate, Column 8 Lines 19-21 (“the wire harness 62 may have the flexible printed circuit 128 on the distal end of the wire harness 62.”) and shown in Fig. 7, re-produced below.

    PNG
    media_image3.png
    206
    664
    media_image3.png
    Greyscale

Fig. 7 of Tegg
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Bates and Tegg because requiring two different substrates for the two different elements, the termination of the plurality of conductive wires and the PCBA, is advantageous in that the two different elements may require different considerations when designing the connector and application of the substrate. For example, one of ordinary skill in the art may need to consider thermal performance, size restrictions, flexibility requirements, and signal strength when selecting and applying a substrate within the connector. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 20040111029) and Tegg (US 9717141), as applied to Claim 15 above, further in view of Yamada (US 20160372848).
Regarding Claim 16, the system of Bates modified by Tegg teaches all limitations of Claim 15, as discussed above. However, the system of Bates modified by Tegg does not explicitly teach wherein the first substrate is attached to a coupling module on the second substrate.
In an analogous ultrasound imaging field of endeavor, Yamada teaches an ultrasound imaging system, [0056] (“an ultrasound endoscope system 20”), wherein the first substrate, [0052] (“second substrate 10G-2”), is attached to a coupling module, [0052] (“a center conductor connection electrode 12G”), on the second substrate, [0052] (“a first substrate 10G-1”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Yamada because providing a coupling module between the first and second substrates to allow an electrical connection completely through the first and second substrates, which is advantageous in circuit and device design in order to ensure the device operates properly.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 20040111029) in view of Hossack et al. (US 20090318003).
Regarding Claim 17, the system of Bates teaches all limitations of Claim 13, as discussed above. However, the system of Bates does not explicitly teach wherein the proximal connector has a width of approximately 3 inches and a length of approximately 4.36 inches.
In an analogous ultrasound imaging field of endeavor, Hossack teaches an ultrasound imaging system, [0048] (“ultrasound catheter assembly 10”), wherein the proximal connector, [0115] (“the connector assembly for a 64 element ICE catheter assembly”), has a width of approximately 3 inches, [0115] (“the connector assembly for a 64 element ICE catheter assembly has a diameter of approximately 30 mm”), and while 30 mm does not fall within the ±40% of the interpreted range, it is understood that one of ordinary skill in the art may modify the diameter, or width, of the connector, with reasonable success, to approximately 3 inches without departing from the scope of the invention of Hossack, as in [0131], which is advantageous in situations in which the connector is required to be about double in size from that of Hossack, such as in instances of devices adapted to be handheld by a user, and a length of approximately 4.36 inches, [0115] (“the connector assembly for a 64 element ICE catheter assembly has […] an overall connect assembly length of 100 mm”), which falls within the claimed “approximately 4.36 inches,” as 4.36 inches is equal to 110.744 mm, which is approximately 100 mm.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Bates and Hossack because designing the connector of the flexible elongate member to have a width of approximately 3 inches and a length of approximately 4.36 inches allows the connector to be the appropriate size, if needed, to be handheld, which is advantageous in the design of ultrasound imaging systems to give the clinician the freedom to move the device around to regions of interest as needed. Furthermore, a larger connector element provides for more space for a PCBA, which transmits the imaging data, thus allowing efficient movement of imaging data and signals.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 20040111029) and Tegg (US 9717141), as applied to Claim 15 above, further in view of Millett et al. (US 20140180143).
Regarding Claim 18, the system of Bates modified by Tegg teaches all limitations of Claim 15, as discussed above. However, the system of Bates modified by Tegg does not explicitly teach wherein the first substrate has a width of approximately 0.01 inch and a length of approximately 0.5 inch.
In an analogous flexible elongate member field of endeavor, Millett teaches an ultrasound imaging system, [0030] (“intravascular device 100 includes a flexible elongate member 102 having a distal portion 104 adjacent a distal end 105 and a proximal portion 106 adjacent a proximal end 107. A component 108 is positioned within the distal portion 104 of the flexible elongate member 102 proximal of the distal tip 105. […] In that regard, the component 108 is a […] an imaging element, […], an ultrasound transducer, […] and/or combinations thereof.”), wherein the first substrate, [0035] (“substrate 210”) has a width of approximately 0.01 inch, [0051] (“an elongated substrate having a cross-sectional profile with a width […] of about 2 mm, 1 mm, 500 µm, or less.”), where it is interpreted that 500 µm meets the claimed limitation of a width of “approximately 0.01 inch, as 500 µm is equal to 0.019685 inch, and a length of approximately 0.5 inch, [0035] (“Substrate 210 includes […] a length L 216. Accordingly, L 216 may be as thing as 0.001mm, or 1, 2, 3, 5, mm, or even longer”), where it is interpreted that “even longer” meets the claimed limitation of a length of “approximately 0.5 inch,” as 0.5 inch is equal to 12.7 mm.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Millett because requiring specific dimensions of the substrate influence the substrates ability to flex and bend; the longer the length of the substrate, the more likely it is to bend, as taught by Millett in [0035], and the wider the width of the substrate, the less likely it is to bend, which impacts the design of the device and applications the device may be used in.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. (US 20040111029) in view of Pflugrath et al. (US 5603323).
Regarding Claim 20, Bates teaches all limitations of Claim 13, as discussed above. Bates teaches the PCBA, [0047] (“printed circuit board (PCB) assembly 108”).
However, Bates does not explicitly teach wherein the imaging data is stored in an EEPROM within the PCBA.
In an analogous ultrasound field of endeavor, Pflugrath teaches an ultrasound imaging system, Column 3 Line 36 (“ultrasound system 100”), wherein the imaging data is stored in an EEPROM, Column 5 Lines 8-12 (“The storage elements shown in FIG. 3 include a hard disk storage device 54, an optical disk storage device 52, and a custom processor board 24 on which are located several electrically programmable logic devices such as electrically erasable, programmable read-only memories (EEPROMs).”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Bates and Pflugrath because including an EEPROM offers the advantages of immediate and electrical erasure of image data, the option to erase entire contents of the EEPROM or a particular byte of data, and the ability to reprogram the EEPROM an infinite number of times, which may be beneficial when the system is used in conjunction with a multitude of different patients. Furthermore, one of ordinary skill in the art would expect reasonable success of combining the PCBA of Bates and the EEPROM of Pflugrath because EEPROMs are known in the art as easy to program and therefore may be incorporated in such a circuit design, like a PCBA, as appropriate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Oommen Jacob/Primary Examiner, Art Unit 3793